                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

Marcus Rivers,                      )          Case No. 4:19-cv-00807-DCC
                                    )
                   Plaintiff,       )
                                    )
v.                                  )                      ORDER
                                    )
Darlene Taylor and Tracey Brododax, )
                                    )
                   Defendants.      )
________________________________ )

      This matter is before the Court on Plaintiff’s Complaint and Amended Complaint

alleging violations of her civil rights pursuant to Bivens v. Six Unknown Named Agents of

the Fed. Bureau of Narcotics, 403 U.S. 388 (1971). ECF No. 1, 7. In accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to

United States Magistrate Judge Thomas E. Rogers, III, for pre-trial proceedings and a

Report and Recommendation (“Report”).

      On March 28, 2019, the Magistrate Judge informed Plaintiff that the Complaint was

subject to summary dismissal and directed him to file an Amended Complaint correcting

the identified deficiencies. ECF No. 5. On April 15, 2019, Plaintiff filed an Amended

Complaint; however, he failed to cure the noted deficiencies. ECF No. 7. On April 30,

2019, the Magistrate Judge issued a Report recommending that this action be dismissed

with prejudice for failure to state a claim upon which relief can be granted. ECF No. 14.

The Magistrate Judge advised Plaintiff of the procedures and requirements for filing
objections to the Report and the serious consequences if he failed to do so. Plaintiff has

filed no objections, and the time to do so has passed.

        The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation. Accordingly, the Court adopts the Report by reference in this Order.

This action is dismissed with prejudice for failure to state a claim after opportunity for

amendment. See Workman v. Morrison Healthcare, 724 F. App’x. 280 (4th Cir. June 4,

2018) (Table) (explaining where the district court has already afforded a plaintiff with the

opportunity to amend, the district court, in its discretion, can either afford plaintiff an
additional opportunity to file an amended complaint or dismiss the complaint with

prejudice).

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
May 30, 2019
Spartanburg, South Carolina

                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
